PCIJ_A_15_MinoritySchoolsUpperSilesia_DEU_POL_1928-04-26_ANX_01_NA_NA_EN.txt. 75

Annex I.

GENEVA .CONVENTION
CONCERNING UPPER SILESIA

SIGNED AT GENEVA, MAY. 15th, 1922.

 

PART IH.

PROTECTION OF MINORITIES.

DIVISION I.

Whereas the Conference of Ambassadors decided, on Octo-
ber 20th, 1921 :

(1) that the Treaty with regard to the Protection of
Minorities, etc., concluded on June 28th, 1919, between the
United States of America, the British Empire, France, Italy
and Japan on the one part, and Poland on the other part,
should be applicable to those parts of Upper Silesia defin-
itely recognized as part of Poland;

(2) that the principles of equity and the maintenance of
the economic life of Upper Silesia demand that the German
Government should be bound to accept, at least for the
transitional period of fifteen years dating from the definitive
allocation of the territory, stipulations corresponding to Articles x,
2, 7, 8, 9 (paragraphs r and 2), 10, 11 and 12 of the said Treaty
as regards those parts of Upper Silesia definitely recognized as
part of Germany ;

. (3) that the provisions of the agreement to be concluded
between the German and Polish Governments in order to put
into force the above-mentioned principles, constitute obliga-
tions of international concern for Germany and Poland,
and shall be placed under the guarantee of the League of
Nations in the same way.as the provisions of the Treaty of
June 28th, 1919;

The two Contracting Parties have agreed on the following
‘ provisions :

Article 64.

The German Government The Polish Government

agrees that for the transitional
period of fifteen years the
following provisions shall be
applicable in the German part
of the plebiscite area.

refers to the following pro-
visions of the Treaty : of
June 28th, 1919, which shall be
automatically applicable in the
Polish part of the plebiscite
area. ne

IO
JUDGMENT No. 12.—UPPER SILESIA (MINORITY SCHOOLS) 76

Article 65.
(Article x of Minorities Treaty of June 28th, 1910.)

Germany undertakes that
the stipulations contained in
Articles 66 to 68 shall be
recognized as fundamental
laws, and that no law, regula-
tion, or official action shall
conflict or interfere with these
stipulations, nor shall any law,
regulation or official action
prevail over them.

Poland undertakes that the
stipulations contained in
Articles 66 to 68 shall be
recognized as fundamental
laws, and that no law, regula-
tion or official action shall
conflict or interfere with these
stipulations, nor shall any law,
regulation or official action
prevail over them.

Article 66.
(Article 2 of Minorities Treaty of June 28th, 1910.)

(1). Germany undertakes to
assure full and complete pro-
tection of life and liberty to
all inhabitants without dis-
tinction of birth, nationality,
language, race or religion.

(2) All inhabitants shall
be entitled: to free exercise,
whether public or private, of
any creed, religion or belief,
whose practices are not incon-
sistent with public order or
public morals.

(1) Poland undertakes to
assure full and complete pro-
tection of life and liberty to
all inhabitants of Poland with-
out distinction of birth, na-
tionality, language, race or
religion.

(2) Al inhabitants of Poland
shall be entitled to free exer-
cise, whether public or private,
of any creed, religion or belief,
whose practices are not incon-
sistent with public order or
public morals.

Article 67.
(Article 7 of Minorities Treaty of June 28th, 1010.)

(1) All German nationals
shall be equal before the law
and shall enjoy the same civil
and political rights without
distinction as to race, language
or, religion,

(2) Differences. of religion,
creed or confession shall not

(x) All Polish nationals shall
be equal before the law and
shall enjoy the same’civil and
political rights without dis-
tinction as to race, language or
religion.

(2) Differences of religion,
creed or confession shall not
JUDGMENT No. 12.—UPPER SILESIA (MINORITY SCHOOLS) 77

prejudice any German national
in matters relating to the
enjoyment of civil or political
rights, as for instance admis-
sion to public employments,
functions and honours, or the
exercise of: professions and
industries. .

(3) No restriction shall be
imposed on the free use by
any German national of any
language in privateintercourse,
in commerce, in religion, in
the press or in public relations
of any kind, or at public
meetings.

(4) Notwithstanding any
establishment by the German
Government of an official
language, adequate facilities
shall be given to German na-
tionals of non-German speech
for the use of their language,
either orally or in writing,
before the Courts.

6

_ prejudice any Polish national

in matters relating to the
enjoyment of civil or political
rights, as for instance admis-
sion to public employments,
functions and honours, or -the
exercise of professions and

‘industries.

(3) No restriction: shall be
imposed on the free use by any:
Polish national of any language:
in private intercourse, in com-
merce, in religion, in the press’
or in public relations of any.
kind, or at public meetings.

(4) Notwithstanding any
establishment by the Polish
Government of an official
language, adequate facilities
shall be given to Polish nation-
als of non-Polish speech : for
the use of their language,
either orally or in writing,
before the Courts.

Article 68.
(Article, 8 of Minorities. Treaty of June 28th, 1919.)

German nationals who belong
to racial, religious or linguis-
tic minorities shall enjoy the
same treatment and security
in law and in fact as the other

German nationals. In partic- .

ular they shall have an equal
right to establish, manage and
control at their own expense
charitable, religious and social
institutions, schools and other
educational establishments,
with the right to use their
own language and to exercise
their religion freely therein.

Polish nationals who belong
to racial, religious or linguistic’
minorities shall enjoy the same’
treatment and security in law.
and in fact as the other Polish’
nationals. In particular they
shall have an equal right to

_ establish, manage and control

at their own expense charit-
able, religious and social insti-
tutions, schools and other
educational . establishments,
with the right to use their
own language and to exercise
their religion freely therein.
JUDGMENT No. 12.—-UPPER SILESIA (MINORITY SCHOOLS) 78

Article 69.

(Article 9, paragraphs I and 2, of Minorities Treaty
of June 28th, 1910.)

-(1) Germany will provide in
the public educational system
in towns and districts in which
a considerable proportion of
other than German speech are
residents adequate facilities for
ensuring that in the primary
schools the instruction shall
be given to the children
of such German nationals
through the medium of their
own language. This provision
shall not prevent the German
Government from making the
teaching of the German lan-
guage obligatory in the said
schools.

(2) In towns and districts
where there is a considerable
proportion of German nation-
als belonging to racial, reli-
gious or linguistic minorities,
these minorities shall be
assured an equitable share in
the enjoyment and applica-
tion of the sums which may
be provided out of pub-
lic funds under the State,
municipal or. other budget,
for educational, religious or
charitable purposes.

(x) Poland will provide in
the public educational system
in towns and districts in which
a considerable proportion of
Polish nationals of other than
Polish speech are residents
adequate facilities for ensuring
that in the primary schools
the instruction shall be given
to the children of such Polish
nationals through the medium’
of their own language. This
provision shall. not prevent
the Polish Government from
making the teaching of the
Polish language obligatory in
the said schools.

(2) In towns and districts
where there is a considerable
proportion of Polish nationals
belonging to racial, religious
or linguistic minorities, these
minorities shall be assured an
equitable share in the enjoy-

-ment and application of the

sums which may be provided
out of public funds under the
State, municipal or other
budget, for educational, reli-
gious or charitable purposes.

Article 70.
(Article ro of Minorities Treaty of June 28th, 1910.)

Educational Committees
appointed locally by the
Jewish communities will, sub-
ject to the general control
of the State, provide for the
distribution of the propor-

Educational Committees
appointed locally by the
Jewish communities of Poland
will, subject to the general
control of the State, provide
for the distribution of the
JUDGMENT No. I2.—UPPER SILESIA (MINORITY SCHOOLS) 79

tional share of public funds
allocated to Jewish schools
in accordance with Article 60,
and for the organization
and management of these
schools. The provisions of
Article 69 concerning the use
of languages in schools shall
apply to these schools.

proportional share of public
funds allocated -to Jewish
schools in accordance with
Article 69, and for the organ-
ization and management. of
these schools. The provisions
of Article 69 concérning the
use of languages in schools
shall apply to these schools.

Article 71.

(Article 11 of Minorities Treaty of June 28th, 19719.)

(x) Jews shall not be com-
pelled to perform any act
which constitutes a violation
of their Sabbath, nor shall
they be placed under any

disability by reason of their -

refusal to attend courts of law
or to perform any legal bus-
iness on their Sabbath. This

provision, however, shall not

exempt Jews from such obliga-
tions as shall be imposed upon
all other German citizens for
the necessary purposes of mil-
itary service, national defence,
or the preservation of public
order.

. {2) Germany declares her
intention to refrain from order-
ing or permitting elections,
whether general or local, to
be held on a Saturday, nor
will registration for electoral
or other purposes be compelled
to be performed on a Saturday.

(x) Jews shall not be com-
pelled to perform any act
which constitutes a violation
of their Sabbath, nor shall
they be placed under any dis-
ability by reason of their
refusal to attend courts of law
or to perform any legal bus-
iness on their Sabbath. This
provision, however, shall not
exempt Jews from such obli-
gations as shall be imposed
upon all other Polish citizens .
for the necessary purposes
of military service, national
defence, or the preservation
of public order.

(2) Poland declares her inten-
tion to refrain from ordering or
permitting elections, whether
general or local, to be held
on a Saturday, nor will regi-
stration for electoral or other
purposes be compelled to be
performed on a Saturday.

Article 72.

(Article 12 of Minorities Treaty of June 28th, 1010.)

(x) Germany agrees that the
stipulations in the foregoing
articles, so far as they affect
persons belonging to racial,
religious or linguistic minor-

(z) Poland agrees that the
stipulations in the foregoing
articles, so far as they affect
persons belonging to racial, reli-
gious or linguistic minorities,
JUDGMENT No. I2.—UPPER SILESIA (MINORITY SCHOOLS) 80

ities, constitute obligations of
international concern and shall
be placed under the guarantee
of the League of Nations.
They shall not be modified
without the assent of a major-
ity of the Council of the
League of Nations.

(2) Germany agrees that
any Member of the Council
of the League of Nations shall
have the right to. bring to the
attention of the Council any
infraction, or any danger of
infraction, of any of these
obligations, and that the Coun-
cil may thereupon take such

action and give such direction

as it may deem proper and
effective in the circumstances.

(3) Germany further agrees
that any difference of opinion
as to questions of law or fact
arising out of these articles
between the German Govern-
ment and any other Power, a
Member of the Council of the
League of Nations, shall be
held to be a dispute of an
international character under
Article 14 of the Covenant of
the League of Nations. The
German Government heréby
consents that any such dispute
shall, if the other Party thereto
demands, be referred to the
Permanent Court of Inter-
national . Justice. The deci-

constitute obligations of inter-
national concern and shall be
placed under the guarantee
of the League of Nations.
They shall not be modified
without the assent of a major-
ity of the Council of the
League of Nations. The
United States, the British Em-
pire, France, Italy and Japan
hereby agree not to withhold
their assent from any modific-
ation in these articles which
is in due form assented to by
a majority of the Council of the
League of Nations.

(2) Poland agrees that any
Member of the Council of the
League of Nations shall have
the right to bring to the
attention of the Council any
infraction, or any danger of
infraction, of any of these
obligations, and that the Coun-
cil may thereupon take such
action and give such direction
as it may deem proper and
effective in the circumstances.

(3) Poland further agrees
that any difference of opinion
as to questions of law or fact
arising out of these articles
between the Polish Govern-
ment and any one of the
Principal Allied and Associated
Powers or any other Power, a
Member of the Council of the
League of Nations, shall be
held to be a dispute of an
international character under
Article 14 of the Covenant of
the League of Nations. The
Polish Government hereby
consents that any such dispute
shall, if the other Party thereto
demands, be referred to the
JUDGMENT No. I2.—UPPER SILESIA (MINORITY SCHOOLS) BI

sion of the Permanent Court

shall be final and shall have ~

the same force and effect as an
award under Article 13 of the
Covenant.

Permanent Court of Interna-
national Justice. The decision
of the Permanent Court shall
be final and shall have the
same force and effect as an

award under Article 13 of the
Covenant.

DIVISION II.

In order that the protection of minorities in the two portions
of the plebiscite territory may be based on the principle of
equitable reciprocity, and in order to take account of the
special conditions resulting from the transitional: régime, the
Contracting Parties, without prejudice to the provisions of
Section I. of the present Part, have agreed on the following
provisions for a period of fifteen years. |

The contents of Articles 65 to 72 are only repeated in the
present Section for the purpose of giving a general view.

CHAPTER I.
GENERAL PROVISIONS.
Article 73.

(1) Poland and Germany undertake that the stipulations
contained in Articles 66, 67 and 68 shall be recognized as
fundamental laws, that no law, regulation or official action
will be permitted to stand in contravention of or in opposition
to these stipulations and that no law, regulation or official
action shall prevail against them.

(2) Tribunals and courts of justice, including administrative,
military and extraordinary tribunals, shall be competent to
examine legislative or administrative provisions in order to
ascertain whether they conflict with the stipulations of this
Part.

_ Article 74.
The question whether a person does or does not belong to

a racial, linguistic or religious minority may not be verified
or disputed by the authorities.
JUDGMENT No. I2.—-UPPER SILESIA (MINORITY SCHOOLS) 82

CHAPTER IV.
EDUCATION.

Section I.—PRIVATE EDUCATION.

Section II.—PUBLIC ELEMENTARY EDUCATION.

Article 105.
§ I. |

For the purposes of the present chapter, elementary schools
shall be taken to mean schools, other than extension (supple-
mentary) schools, which children must attend if the prescribed
tuition is not given to them in any other manner.

§ 2.

The requirements of minorities as regards public elementary
education shall be supplied by means of the following educa-
tional institutions :

(a) elementary schools employing the language of the
minority as the language for imparting instruction,
known as minority schools ;

(6) elementary classes employing the minority language as
the language for imparting instruction attached to
elementary schools employing the official language,
known as minority classes ;

(c) minority courses including :

(1) tuition in the minority language (minority language
courses) ;

(2) religious instruction in the minority language (minor-
ity religious courses). .

Article 106.

-$ I.

(rt) À minority school shall be established on the application
of a national, supported by the persons legally responsible for
the education of at least forty children belonging to a linguis-
tic minority, provided that these children are nationals of the

State, that they belong to the same school district (Schulver-
band—zwiazek szholny), that they are of the age at which
JUDGMENT No. I2.—UPPER SILESIA (MINORITY SCHOOLS). 83

education is compulsory, and that the intention is that they
should attend the said school. |

(2) If at least forty such children belong to the same
denomination or religion, a minority school of the denomi-
national or religious character desiréd shall be established on
application.

(3) Should the establishment of a minority school be inex-
pedient for special reasons, minority classes shall be formed.

§ 2.

The applications mentioned in paragraphs I and 2 of § I
shall be complied with as expeditiously as possible. and not
later than the beginning of the school year following the
application, provided that the latter has been submitted at
least nine months before the beginning of the school year:

Article 107.

(rt) On the application of a national, supported by the
persons legally responsible for the education of at least eighteen
pupils of an elementary school who are nationals of the State
and belong to a linguistic minority, minority language courses
shall be formed as soon as possible for such pupils.

(2) Under the same conditions, if not less than twelve of
such pupils belong to the same denomination or religion,
minority courses for religious instruction shall be formed for
these pupils upon application.

Article 108.

$ x.

(1) Minority educational institutions may only be suppressed
if the number of pupils attending them has fallen below the
number fixed for their establishment for three consecutive
years, |
(2) Nevertheless their suppression may be ordered at the
end of a school year if throughout the whole of that year
the number of pupils has been less than one half of the
number contemplated.

§ 2.

In the event of the suppression of a minority educational
institution, the minority may maintain such institution as a

II
JUDGMENT No. 12.—UPPER SILESIA (MINORITY SCHOOLS) 84

private concern. When circumstances permit, the premises
and educational equipment used may be left at the disposal
of the institution.

Section III.—VOCATIONAL AND SUPPLEMENTARY EDUCATION.

‘Section IV.—SECONDARY AND HIGHER EDUCATION.

Section V.— GENERAL PROVISIONS.

Article 131.

(x) In order to determine the language of a pupil or child,
account shall only be taken of the verbal or written statement
of the person legally responsible for the education of the pupil
or child. This statement may not be verified or disputed by
the educational authorities.

(2) Similarly, the educational authorities must abstain from
exercising any pressure, however slight, with a view to obtaining
the withdrawal of requests for the establishment of minority
educational institutions.

Article 132.

$ x.

By language for imparting instruction or language considered
as a subject of the curriculum is meant correct literary Polish
or German as the case may be.

§ 2.

When a minority language is the language for imparting
instruction, it shall be used for the teaching of all subjects,
except for the teaching of Polish in the Polish part of the
plebiscite territory and for the teaching of German in the
German part of that territory, when instruction in these
languages forms part of the school curriculum.

§ 3.

Minority courses in the minority language shall be given in
that language.
JUDGMENT No. I2.—UPPER SILESIA (MINORITY SCHOOLS) 85

DIVISION III.
RIGHTS OF PETITION. AND MEANS OF REDRESS.
Article 147.

The Council of the League of Nations shall be competent
to decide upon any individual or collective petitions relating
to the provisions of this Part or addressed directly to it by
persons belonging to a minority. When the Council transmits
such petitions to the Government of the State in the territory
of which the petitioners are resident, this Government shall
return them to the Council for examination, with or without
observations. :

_ Article 149.

As regards the application or interpretation of the. provisions
of this Part by administrative authorities who receive orders
from their immediate superiors, persons belonging to a minority
may, in accordance with the following provisions, submit a
petition for consideration by the Office of Minorities of the
State to which they belong. This Department shall, in accord-
ance with the special conditions laid down in the following
articles, transmit such petitions to the President of the Mixed
Commission for his opinion. Should the petitioners not be
satisfied with the sohition given to the matter by the admin-
istrative authority, they may appeal to the Council of the
League of Nations.

Article 157.

The appeal to the Council of the League of Nations provided
for in Article 149 shall be addressed.to the Office of Minorities.
The latter shall cause it to be forwarded to the Council by
the Government.
